DETAILED ACTION
The communication dated 9/16/2019 has been entered and fully considered.
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a process, classified in B28C 9/02.
II. Claims 16-20, drawn to a process, classified in F16B 2013/147.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require the cylindrical shape of the feeder screw of the subcombination as claimed for patentability.  The subcombination has separate utility such as a separate method which forms thinset, grout, or self-leveling underlayment composite block briquettes other than cement bricks.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kelly Nowak on 7/25/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen et al. (U.S. 5,580,409),  hereinafter ANDERSEN.
Regarding claim 1, ANDERSEN teaches: A method of forming a prefabricated product composite block (ANDERSEN teaches a process of making composite blocks [Fig. 8; Col. 47, lines 8-10]) comprising: providing a compacting tool having a feeder screw and drum rollers (ANDERSEN teaches a compacting tool [Figs. 1A-1B] that has an extruder (20) that has a feeder (22) and a screw (26) [Col. 33, lines 20-25] and drum rollers (40) [Fig. 4; Col. 35, lines 15-18]); feeding a sanded prefabricated cementitious product into the compacting tool (ANDERSEN teaches a feeder (22) that feeds the hydraulically settable mixture [Col. 33, lines 21-22]. ANDERSEN teaches hydraulically settable materials includes hydraulic cement or gypsum [Col. 4, lines 4-7]. ANDERSEN teaches the major components within the hydraulically settable portion include mainly inorganic materials such as sand and will container hydraulic cement [Col. 8, lines 13-17; Col. 9, lines 48-55]); controlling feeder screw speed of said feeder screw, roller speed of said drum rollers (ANDERSEN teaches the rate of extrusion must be carefully controlled in order for the rate of sheet formation to correspond to the speed at which the sheet is passed through the calendaring rollers (which Examiner is interpreting as drum rollers) [Col. 34, lines 5-11]), and a pressure of said drum rollers within said compacting tool to generate a press force that enables compaction of said sanded prefabricated cementitious product (ANDERSEN teaches the thickness of the sheet can be altered by adjusting the space between the rollers [Col. 31, lines 45-49]. ANDERSEN also teaches the amount of compressive force of the compaction rollers will be adjusted to correspond to the particular properties of the sheet [Col. 38, lines 66-67 – Col. 39, line 1]); compacting said sanded prefabricated cementitious product using said drum rollers and said press force to form sanded prefabricated cementitious composite block briquettes (ANDERSEN teaches is may be desirable to compact the hydraulically settable sheet in order to achieve the final thickness, tolerance and surface finish [Col. 38, lines 56-59]. ANDERSEN shows the calendar rollers compact the hydraulically settable mixture [Fig. 4] and the final product is formed into blocks [Figs. 12-13]).
Regarding claim 3, ANDERSEN teaches: wherein the feeder screw comprises a cylindrical feeder screw (ANDERSEN shows the feeder screw (26) as cylindrical [Col. 33, lines 23-24; Fig. 2]).
Regarding claim 4, ANDERSEN teaches: wherein the sanded prefabricated cementitious product is compacted as-is without adding any additional ingredients thereto (ANDERSEN teaches once the feeder is supplied with the hydraulically settable mixture, no additives are added [Col. 33, lines 20-22; Col. 29, lines 35-55].).
Regarding claim 14, ANDERSEN teaches: wherein the pressure of said drum rollers ranges from 500 PSI to 15,000 PSI (ANDERSEN teaches a pressure exerted on the roller dies is in the range from about 25 PSI to about 10,000 PSI [Col. 56, lines 62-66], which overlaps with the claimed range.).
Regarding claim 15, ANDERSEN teaches: wherein the pressure of said drum rollers ranges from 1,500 PSI to 2,250 PSI (ANDERSEN teaches a pressure exerted on the roller dies is in the range from about 25 PSI to about 10,000 PSI [Col. 56, lines 62-66], which encompasses the claimed range.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (U.S. 5,580,409),  hereinafter ANDERSEN, in view of Grillenzoni (U.S. 6,692,544), hereinafter GRILLENZONI.
Regarding claim 2, ANDERSEN teaches all of the claimed limitations as stated above, but is silent as to: wherein the sanded prefabricated cementitious product comprises a prefabricated formulation in a loose powdered state. In the same field of endeavor, composites, GRILLENZONI teaches fluff entering the twin-screw extrusion machine is loose aggregate [Col. 17, lines 24-26]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ANDERSEN, by having the fluff be loose aggregate, as suggested by GRILLENZONI, in order to form a cohesive and solid stable product [Col. 17, lines 27-38].
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (U.S. 5,580,409),  hereinafter ANDERSEN, in view of Sugikawa et al. (EP 0813261 A2), hereinafter SUGIKAWA.
Regarding claim 5, ANDERSEN teaches all of the claimed limitations as stated above, but is silent as to: wherein the generated press force ranges from 50kN to 200kN. In the same field of endeavor, rollers, SUGIKAWA teaches a roller (11) compresses a sheet with a load of 150 kN [Col. 11, lines 40-44]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ANDERSON, by having a press load of 150 kN, as suggested by SUGIKAWA, in order to compress powders into a sheet [Col. 11, lines 40-45].
Claim(s) 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (U.S. 5,580,409),  hereinafter ANDERSEN, in view of Rooshenas (U.S. PGPUB 2004/0044103), hereinafter ROOSHENAS.
Regarding claim 6, ANDERSEN teaches all of the claimed limitations as stated above, but is silent as to: wherein the sanded prefabricated cementitious product comprises 24 wt.% - 80 wt.% sand, based on a total weight of said sanded prefabricated cementitious product. In the same field of endeavor, composites, ROOSHENAS a mortar having a sand in the weight % of 50 to 70 [0040], which is inside the claimed range (Examiner is interpreting the mortar as the product). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ANDERSEN, by having a mortar with 50-70 wt%, as suggested by ROOSHENAS, in order to have a product with overall performance properties including high tensile bond and shear bond strength [0002]. 
Regarding claim 7, ANDERSEN teaches all of the claimed limitations as stated above, but is silent as to: wherein the sanded prefabricated cementitious product comprises a prefabricated thinset containing 25 wt.% - 70 wt.% sand, based on a total weight of said prefabricated thinset. In the same field of endeavor, composites, ROOSHENAS a mortar having a sand in the weight % of 50 to 70 [0040], which is inside the claimed range. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ANDERSEN, by having a mortar with 50-70 wt%, as suggested by ROOSHENAS, in order to have a product with overall performance properties including high tensile bond and shear bond strength [0002].
Regarding claim 8, ROOSHENAS further teaches: wherein the sanded prefabricated cementitious product comprises a prefabricated thinset containing 40 wt.% - 55 wt.% sand, based on a total weight of said prefabricated thinset (ROOSHENAS a mortar having a sand in the weight % of 50 to 70 [0040], which overlaps with the claimed range.).
Regarding claim 9, ROOSHENAS further teaches: wherein the sanded prefabricated cementitious product comprises a prefabricated grout containing 30 wt.% - 80 wt.% sand, based on a total weight of said prefabricated grout (ROOSHENAS teaches a grout with sand having a weight percent of 50 to 85 [0046], which overlaps with the claimed range.).
Regarding claim 10, ROOSHENAS further teaches: wherein the sanded prefabricated cementitious product comprises a prefabricated grout containing 50 wt.% - 65 wt.% sand, based on a total weight of said prefabricated grout (ROOSHENAS teaches a grout with sand having a weight percent of 50 to 85 [0046], which encompasses the claimed range.).
Regarding claim 11, ROOSHENAS further teaches: wherein the sanded prefabricated cementitious product comprises a prefabricated self-leveling underlayment containing 24 wt.% - 74 wt.% sand, based on a total weight of said prefabricated self-leveling underlayment (ROOSHENAS teaches a mortar having a sand in the weight % of 50 to 70 [0040]. ROOSHENA teaches the mortar is also for underlayment [0033; claim 19].).
Regarding claim 12, ROOSHENAS further teaches: wherein the sanded prefabricated cementitious product comprises a prefabricated self-leveling underlayment containing 39 wt.% - 55 wt.% sand, based on a total weight of said prefabricated self-leveling underlayment (ROOSHENAS teaches a mortar having a sand in the weight % of 50 to 70 [0040]. ROOSHENA teaches the mortar is also for underlayment [0033; claim 19].).
Regarding claim 13, ROOSHENA further teaches: wherein the sanded prefabricated cementitious product (ROOSHENA teaches a mortar product [0026]) comprises, 24 wt.% - 80 wt.% sand (ROOSHENA teaches the product comprises sand of 50 to 80 wt% [0026]), 9 wt.% to 49 wt.% cementitious material (ROOSHENA teaches about 20 to 50 wt% of cement [0026]), 0 wt.% to 9 wt.% fly ash,0 wt.% to 5 wt.% PVA powder, and 0 wt.% to 3 wt.% dust free oil (ROOSHENA teaches 0 wt% of fly ash, PVA powder and dust free oil [0026]), wherein all weight % is based on a total weight of said sanded prefabricated cementitious product (ROOSHENA teaches the weight percent is of the mixture [0026]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ANDERSEN, by having a product comprising sand of 50 to 80 wt%, mortar with 50-70 wt%, 20 to 50 wt% of cement and 0 wt% of fly ash, PVA powder and dust free oil, as suggested by ROOSHENAS, in order to have a product with overall performance properties including high tensile bond and shear bond strength [0002].
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (U.S. 5,580,409),  hereinafter ANDERSEN, in view of Greenhalgh et al. (U.S. PGPUB 2005/0187605), hereinafter GREENHALGH.
Regarding claim 14, ANDERSEN teaches all of the claimed limitations as stated above. In the alternative, in the same field of endeavor, rollers, GREENHALGH teaches: wherein the pressure of said drum rollers ranges from 500 PSI to 15,000 PSI (GREENHALGH teaches the rollers have a pressure of 1,500 PSI [0120], which is within the claimed range.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ANDERSEN, by having the rollers with a pressure of 1,500 psi, as suggested by GREENHALGH, in order to improve the strength of the material and increase uniformity [0120].
Regarding claim 15, GREENHALGH further teaches: wherein the pressure of said drum rollers ranges from 1,500 PSI to 2,250 PSI (GREENHALGH teaches the rollers have a pressure of 1,500 PSI [0120].).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748